Case 2:11-cv-02024-LDH-AKT Document 190 Filed 12/07/18 Page 1 of 2 PageID #: 9265


                                                                                         FILED
                                                                                      IN CLERK'S OFFICE
                                                                                  US DISTRICT COURT E.D.N.Y.

    UNITED STATES DISTRICT COURT                                                              0 7 2018 *
   EASTERN DISTRICT OF NEW YORK
                                                              X                  PnpOKLYN OFFICE
   SHUAY'B GREENAWAY,SHARON KNIGHT
   &AVERY KNIGHT,

                                         Plaintiffs                         Docket No.: II-CV-2024
                                                                            (LDH)(AKT)             I
                      -against-
                                                                            STIPULATION OF
                                                                            DISCONTINUANCE
   COUNTY OF NASSAU AND NASSAU COUNTY
   POLICE OFFICERS SGT. VINCENT PAPA,in his
   individual and official capacities, P.O. RONALD SCHMITT,
   in his and individual and official capacities, P.O. CLARENCE
   HUDSON,in his individual and official capacities, and
   P.O. WILLIAM STIO,in his individual and official
   capacities, INCORPORATED VILLAGE OF HEMPSTEAD
   AND VILLAGE OF HEMPSTEAD POLICE OFFICERS                                                       |
   P.O. FRANE REDO,in his individual and official capacities,                  - -.                t-—
   and P.O. WALTER OHR,in his individual and official                                              I ^
   capacities,                                                                                     '
                                         Defendants.


           IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the

   attorneys of record for the parties to the above entitled action, that whereas no party hereto is an infant or

   incompetent person for whom a committee has been appointed and no person not a paity has an interest in

   the subject matter ofthe action, the above entitled action is hereby discontinued, with prejudice as against

   the Defendants Incorporated Village of Hempstead, Village of Hempstead Police Officer Frane Reado

   and Village of Hempstead Police Officer Walter Ohr, and without costs to either party as against the

  other. This stipulation can be executed in counterparts and when taken as a whole, shall constitute a fully

  executed stipulation. Facsimile and electronic signatures shall be deemed original signatures. This

  stipulation may be filed without further notice with the Clerk of the Court.
Case 2:11-cv-02024-LDH-AKT Document 190 Filed 12/07/18 Page 2 of 2 PageID #: 9266




  Dated; 25dvembei




   .aw Office ofFrederick K. Bre>      HARRI?BEACHPLL(
  Attorneysfor Plaintiffs              By:'^liam J. Garry,Ej
  556 Peninsula Boulevard              Atto/neysfor Defendajm Incorporated
  Hempstead, New York 11550            Village ofHempstea^nd Village of
  Tel.;(516)489-6959                   Hempstead Police C^flcers Frane Reado
                                       And Walter Ohr
                                       333 Earle Ovington Boulevard, Suite 901
                                       Uniondale,New York 11553
                                       Tel.:(516)880-8484
             So Orderej


        s/ LDH
     /^llaShann DeArcy Hall
     ^Jnited States District Judge
